DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the claims of Group I, claims 1-20, in the reply filed on 07/05/2021 is acknowledged.
Claims 21-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected ‘method of operating a washing apparatus (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 6-7, 10-12, 15, 18 and 20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by König et al. (DE102016211328A1).
Regarding claims 1, 6-7, 10-12, 15, 18 and 20, via Fig. 1, König et al. teaches a system (washing machine, spectrometer, control device, external server and/or external operating unit) [0115] for sensing and monitoring laundry in a water-bearing household appliance 1 [0134] with housing 12 to house laundry [0124], 
a spectrometer 21 located within the housing [0127] to capture spectral data of laundry items 22 in drum 3 (via radiation detector 7) [0131-0133], 
a microcomputer 6 could be local or on external server in turn connected to an external operating unit like a cellphone or tablet (remote device) [0115] [0133] and is configured to process the measured signal (captured spectral data) and produce evaluated measurement signal (response data),  
a control device 18 that communicates with the spectrometer 21 [0021] and the microcomputer 6, the control device 18 performs the following steps -transmits the measured signal from the spectrometer 21 to the microcomputer 6 [0021c] and then transmits the evaluated measurement signal from the microcomputer 6 to the control device 18 [0021c] and adapts an operating/treatment program (wash parameter selection module located on the washing machine) based on  the evaluated measurement signal [0021d][0049] for the fabric with parameters including but not limited to wash temperature etc. [0071][0073],
 the control device 18 is also configured to select a textile type (load type) type from among a plurality of load types (cotton, silk, polyester, linen, acrylic or mixed fabrics) based upon the evaluated measurement signal [0051].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2-5, 8-9, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over König et al. (DE102016211328A1) in view of Eiselt et al.  (WO2019081014A1).
Regarding claims 2-5 and 16-17, König et al. teaches the washing apparatus to be a laundry washing machine 1 [0048] as detailed above with a spectrometer 21. König et al. does not explicitly teach that (1) the spectrometer is positioned to sense a fluid within a sump of the washing machine and (2) wherein configuring the one or more parameters of the wash cycle includes configuring at least one of the one or more parameters based upon mineral content of the sensed fluid. 
In the analogous art of washing machine and operation methods, Eiselt et al. teaches a washing machine 11 where water from the sump 24 is circulated to a drawer 50 via pipe 34 (pg. 8 para 1, pg. 13 para 1, Fig. 1) and analyzed using a sensor means (76, 80) positioned with in the drawer (Fig.2) (abstract, pg. 3 para 3), where the sensor means could be a spectrometer (pg. 6 para 3) and a sensor controller analyzes and processes sensor data (i.e. captures spectral signature of water in the sump) (pg. 4 para 4); Eiselt et al. further teaches that the sensor means (71,76,80) in the drawer 50 is capable of determining the content of contamination (debris)or a degree of water hardness (pg. 16 para 1) and choosing a wash/rinse cycle based on water hardness (mineral content) (pg. 11 para 2). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, when the washing apparatus is a laundry machine, (1) to reposition and reconfigure the spectrometer sensor of the laundry machine to that of Eiselt et al. so as to analyze the sump water for possible contamination 
Regarding claims 8-9 and 19, König et al. teaches the washing apparatus detailed above. König et al. further teaches that water-bearing household appliance could be a dishwasher [0089]. 
König et al. does not explicitly teach that the spectrometer is positioned to sense a fluid within a sump of the dishwasher, wherein configuring the one or more parameters of the wash cycle includes configuring at least one of the one or more parameters based upon debris within the sensed fluid.
In the analogous art of washing machine and operation methods, Eiselt et al. teaches a washing machine 11 where water from the sump 24 is circulated to a drawer 50 via pipe 34 (pg. 8 para 1, pg. 13 para 1, Fig. 1) and analyzed using a sensor means (76, 80) positioned with in the drawer (Fig.2) (abstract, pg. 3 para 3), where the sensor means could be a spectrometer (pg. 6 para 3) and a sensor controller analyzes and processes sensor data (i.e. captures spectral signature of water in the sump) (pg. 4 para 4), and the sensor means (71, 76, 80) in the drawer 50 is capable of determining the content of contamination (debris) (pg. 16 para 1).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to reconfigure the spectrometer sensor of the dishwasher of König et al. to that of Eiselt et al. so as to analyze the sump water for possible contamination caused by food or other debris and schedule wash cycles based on the analyzed data with the benefit of efficient operation of the dishwasher.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over König et al. (DE102016211328A1) in view of Pourziaei et al. (DE102017219806A1).
Regarding claims 13-14, König et al. teaches the washing apparatus detailed above. König et al. as detailed above teaches that the remote device can be an external server/ external operating unit like a cellphone or a tablet/PC [0115]. 
König et al. does not explicitly teach that remote device is a remote cloud service that includes a database of possible spectral signatures and the remote cloud service determines, based on comparison with the database of possible spectral signatures and the captured spectral data, chemical composition data and that remote cloud service includes a wash parameter selection module that determines the one or more parameters of a wash cycle based on analysis of the spectral data.
In the analogous art of spot detection in laundry via IR spectrometer, Pourziaei et al. teaches a washing machine 15, IR spectrometer 3, a control unit 20, connected to an external cloud server 28 (remote cloud service) [0031] [0036] where a data (database) [0032] of IR spectra of various fabrics [0035] and chemical components of stains is stored and an appropriate anti-stain program is initiated [0031] [pg. 5 para 8, 10, 11, 15].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the data processing pathway of König et al. by including an external server that is cloud -based and exchanging data with the cloud server as taught by Pourziaei et al. with the benefit of simple, reliable and faster information exchange and convenient connection and control of the laundry treatment appliance with minimum user interaction [pg. 5, para 19-20]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711